Name: Commission Regulation (EEC) No 1635/86 of 28 May 1986 amending Regulation (EEC) No 583/86 laying down detailed rules for the application of accession compensatory amounts for olive oil
 Type: Regulation
 Subject Matter: Europe;  processed agricultural produce;  agricultural policy
 Date Published: nan

 No L 144/22 Official Journal of the European Communities 29 . 5 . 86 COMMISSION REGULATION (EEC) No 1635/86 of 28 May 1986 amending Regulation (EEC) No 583/86 laying down detailed rules for the appli ­ cation of accession compensatory amounts for olive oil Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 473/86 of 25 February 1986 laying down the general rules for the system of accession compensatory amounts for olive oil ('), and in particular Article 7 thereof, Whereas, with a view to maintaining Spain 's traditional exports and pending the adoption of new export arrange ­ ments for olive oil produced in the Community, Article 4 (2) of Commission Regulation (EEC) No 583/86 (2) lays down that the accession compensatory amount is not to be applied to exports from Spain of olive oil in bulk ; Whereas the said arrangements have not yet been adopted ; whereas, under such circumstances, this measure should be extended beyond 30 April 1986 ; HAS ADOPTED THIS REGULATION : Article 1 The date '3 April 1986' in Article 4 (2) of Regulation (EEC) No 583/86 is hereby replaced by '30 June 1986'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 30 April 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 May 1986 For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 53, 1 . 3 . 1986, p . 43 . (2) OJ No L 57, 1 . 3 . 1986, p . 31 .